11/08/2019 02:57PM 5162392610 ROBERT WEINREB PAGE 01/01

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK.

 

 

santa eenneRnaRSES TET eitteniCaateaonsl eeelaseatemi x
UNITED STATES OF AMERICA,
APPLICATION AND ORDER
-against- OF EXCLUDABLE DELAY
AARON WEINREB 5 Docket no. 19-MJ-1014
Defendant.

—— ee eee ee OK ee ee xX

The United States of America and the oy peron WEINREB hereby jointly request
that the time period from ii [7 g if fof =; 3 74 _be excluded in computing the time within which

8 ay information or indictment must be filed, or (XW)

D trial of the charges against the defendant must cominence. (XC)

The parties seck the foregoing exclusion of time in order because

x they are engaged in plea vegotiations, which they belicve are likely to result in & disposition of this
case without tral, and they requive an exclusion of tine in order to focus efforts on plea uegotiations without the risk
that they would not, despite thelr diligence, bave reasonable time for effective preparation for trial,

oO thoy need additional time to investigate aud prepare for trial due to the complexity of the case,

ig other:

The defendant states that Le/she bas been fully advised by counsel of his/her rights guaranteed under the
mendment to the Constitution; the Speedy Trial Act of 1974, 18 U.S.C. §§ 3161-74; the plan and rules of
t adopted pursuant to that Act; and Rule 50(b) ofthe Federal Rules of Criminal Procedure. The defendant
tced before a jury within a specified time not counting porlods excluded,

ALL Laake

Michael J. Bushwick ~
Asgistant U.S, Attorney, E.D.N.Y,

 

   

    

 

 

application of the United States/of America and the defendant, having been heard at a
pryCeeding on the date below, the time period fiom //// 5/7/97 to / 2 off Ff __ishereby
exchrded-it “iting the tine within which OKan inforriatiod or indictment must Bo filed or O trial must
commence. The Court finds that this exclusion of tive serves the ends of fustice and outweighs the interests of the
public and the defendant in a speedy tcial for the reasons disctissed on the record and because

given the reasonable likelihood that ongoing plea negotiations will vesult iy a disposition of this
oso without trial, the exclusion of time will allow al) cowsel to focus their efforts on plea negotiations without the
risk that they would be denied the seasonable time necessary for effective preparation for ttial, taking inte account
the exercise of due diligence,

 

 

0 they need additional time to investigate and prepare for trial due to the complexity of the case,
Oo other: Ly
eo
SO ORDERED.
Dated: Brooklyn, New York £.
2

United States Magistrate Judge

 

 

 

 
